By the Court.
The complaint charges the sale of intoxicating liquor to one Latter. The defendant admitted that he sold lager beer to said Latter, and offered to show, as a defence, that he intended to sell, and supposed he was selling, “ tonic beer,” and not lager beer. It has been repeatedly held, that, if a man sells or keeps for sale intoxicating liquor, it is no. defence that he does not know it to be intoxicating, or that he supposed it to be something else. Commonwealth v. Savery, 145 Mass. 212, and cases cited. The ruling at the trial was in accordance with these cases, and was correct. Exceptions overruled.